Citation Nr: 1031958	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether a November 1985 rating decision denying claims for 
service connection for bilateral hip and knee disorders as 
secondary to service-connected pes planus should be revised or 
reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Hill & Ponton, P.A., Attorneys 
at Law


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to February 
1947.  He died in November 2005.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A November 1985 RO decision denied the Veteran's claims for 
service connection for bilateral hip and knee disorders as 
secondary to his already service-connected pes planus.  The RO 
notified him of that decision that same month and of his 
procedural and appellate rights (in an enclosed VA Form 1-4107), 
and he did not appeal.

2.  He had a VA compensation examination in December 1985, but 
primarily concerning an additional claim that was pending 
regarding whether he was entitled to a higher rating for his 
service-connected pes planus (flat feet), which the RO denied 
later in December 1985 and again in July 1986.



3.  In November 2006, the appellant collaterally attacked that 
November 1985 RO decision, requesting revision on the basis of 
CUE.

4.  That November 1985 RO decision does not contain an error of 
fact or law that, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for an error.  That decision was not fatally flawed or 
undebatably erroneous.


CONCLUSION OF LAW

The RO's November 1985 decision was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009), eliminated the requirement 
of having to submit a 
well-grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to a claim, and expanded VA's duty to 
notify a claimant of the type of information and evidence 
required to support the claim, including insofar as apprising the 
claimant of the evidence she is responsible for providing versus 
the evidence VA will obtain for her.

The VCAA does not apply to CUE claims, however, irrespective of 
whether the Board or the local RO issued the decision in 
question.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).


II.  Analysis-Whether the RO's November 1985 Rating Decision 
Involves CUE

By way of relevant procedural history, in November 1985 the RO 
denied the Veteran's claims for service connection for bilateral 
hip and knee disorders as secondary to his already service-
connected pes planus.  The RO notified him of that decision that 
same month and apprised him of his procedural and appellate 
rights (in an enclosed VA Form 1-4107), and he did not appeal.

The Veteran had a contemporaneous VA compensation examination in 
December 1985, but primarily concerning an additional claim that 
was pending regarding whether he was entitled to a higher rating 
for his service-connected pes planus, which the RO denied later 
in December 1985 and again in July 1986.

In November 2006 the appellant-widow submitted the CUE claim now 
at issue, collaterally attacking that November 1985 RO decision 
for not granting the claims concerning the bilateral hip and knee 
disorders.  The RO has since, in September 2008, denied her CUE 
claim.  This appealed ensued.

According to 38 C.F.R. § 3.104(a), a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices of 
VA as to conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be subject 
to revision on the same factual basis, except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105 
and § 3.2600.  Section 3.2600 exception pertains to situations 
when the claimant filed a timely notice of disagreement (NOD) 
following the decision in question, to initiate an appeal.  This 
did not occur here, however, inasmuch as the Veteran did not 
appeal the November 1985 decision.

The section 3.105 exception, the one specifically at issue in 
this appeal, allows for the revision of the decision in question 
on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where 
the evidence establishes such error, the prior decision will be 
reversed or amended.  A rating or other adjudicative decision 
that constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The 
three prongs are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated." Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not [CUE.  See 
Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, ipso 
facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty to 
assist also cannot constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A breach of the duty to assist creates only an incomplete rather 
than an incorrect record.  See Cook v. Principi, 318 F.3d 1334, 
1344-47 (Fed. Cir. 2002) (en banc); Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 
148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  



The November 1985 rating decision is a final and binding 
determination because, although the Veteran received proper 
notice of that decision, he did not initiate or perfect an appeal 
in response.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  
Therefore, CUE must be established to amend or reverse that 
decision in denying his claims for service connection for 
bilateral hip and knee disorders as secondary to his service-
connected pes planus.

Regarding alleged factual error in that decision regarding these 
claims, a finding of CUE must be based solely on the evidence of 
record at the time of the decision in question.  See again 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The Board 
cannot consider the medical evidence submitted by the appellant 
after that November 1985 decision in determining whether that 
decision involved CUE.  Nevertheless, she believes there was 
sufficient evidence of record, even then, to have granted these 
claims on the alleged secondary basis.  But to the contrary, 
the Board finds that that decision did not fail to consider the 
evidence in the file at the time as it related to these claims 
for secondary service connection.  

Regarding the claim for a bilateral hip disorder, that November 
1985 decision pointed out that the only diagnosis of a hip 
disorder in the file, of arthritis, including from an August 1984 
VA examination (VAE), was not substantiated by clinical or X-ray 
findings.  The RO made essentially this same conclusion regarding 
an additional supporting letter dated in October 1985 from a 
private doctor, R.P., M.D., who indicated that he had been 
treating the Veteran since June 1985 for problems of the lower 
extremities - starting with the feet then the hips and knees.  
Dr. R.P. expressed his feeling that the pain the Veteran had in 
his feet caused him to favor them in walking, in turn putting 
strain on his hips and knees and causing excessive pain and 
strain in these other joints, as well as rapidly progressive 
arthritis in the knees and hip which had been the source of 
severe pain.  Dr. R.P. then went on to discuss how these 
disabilities adversely affected or precluded certain activities 
(bending, stooping, standing, walking, driving a vehicle, etc.) 
and rendered the Veteran unemployable given his past experience 
and educational level.

But just as in the case of the report of the August 1984 VA 
examination, the RO concluded this private doctor had not 
furnished any X-ray findings to substantiate a diagnosis of 
arthritis of the hips.

According to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (both 
the versions in effect in 1985 and even now), arthritis must be 
substantiated or established by 
X-ray findings, i.e., objectively confirmed.

In this regard, the representative's June 2010 statement asserts 
that this negative finding by the RO ignored two X-
ray/radiography reports, which did confirm the osteoarthritis 
diagnosis in the hips.  The representative cited a radiography 
report dated October 20, 1983 and the August 1984 VA examination 
report, which both allegedly found arthritis in the hips.

But the Board's review of these medical records available at the 
time of the November 1985 decision simply does not confirm this 
assertion.  The X-rays taken of the Veteran's hips on October 20, 
1983, were part of his VA compensation examination on that same 
date.  And although one of the diagnoses was 
"Arthritis, multiple joints, particularly the knees, hips, feet, 
hands with no [limitation of motion]," the actual X-ray report 
indicates his left hip was "normal" and that his right hip also 
was "normal except for some calcification in a tendon extending 
from the iliac bone to the greater trochanter."  Further, both 
the August 1984 VA examination report and the associated August 
1984 X-ray report do not confirm any arthritis in the hips.  
Rather, the August 1984 VA examiner, even acknowledging an 
irregular calcific density in the soft tissue of the right hip 
in particular, close to the superior rim of the acetabulum 
(possibly indicative of a calcific bursitis), nonetheless 
concluded that "X-rays of the hips [so both] reveal 
no demonstrable evidence of abnormality," referring to the bony 
components and joint spaces.


While this VA examiner recorded a general impression of 
"osteoarthritis" at the bottom of the report, which he said was 
relieved by Clinoril, this notation must be taken in context of 
the entire findings of the report, which instead pointed out 
there was degenerative joint disease (i.e., arthritis) in other 
areas of the Veteran's body, namely, his knees, as well as 
spondylosis and/or degenerative disease of the cervical and 
lumbar segments of his spine and shoulders.  So, despite these 
inconsistencies in the diagnoses versus X-ray findings, it cannot 
be said the RO committed CUE in concluding the Veteran did not 
have the required X-ray confirmation of arthritis specifically in 
his hips.  

The Board now turns to the other aspect of the November 1985 
rating decision, regarding the Veteran's knees.  In the November 
2006 CUE motion, the appellant's representative asserts the RO 
did not consider private doctor's statements supporting the 
Veteran's claim for service connection, particularly Dr. M.H.' s 
August 1983 opinion and Dr. R.P.'s October 1985 opinion.  
Moreover, through the June 2010 representative' statement, the 
appellant asserted that the November 1985 rating decision 
"improperly dismissed two favorable nexus opinions by the 
Veteran's doctors.  The representative added, "[i]f the medical 
opinions by the VA examiner and the Veteran's private doctors are 
properly considered, the only evidence of record as to the 
Veteran's hip and knee conditions in 1985 was favorable evidence 
which supported the Veteran's claims."  

When adjudicating this claim in November 1985, the RO confirmed 
and continued a prior January 1979 denial of the claim for 
service connection on a secondary basis for degenerative 
arthritis of both knees.  This part of the decision was 
apparently based on the insufficiency of the medical nexus 
evidence presented.  The RO acknowledged that the private medical 
evidence presented suggested a link between the pain in the 
Veteran's feet and strain, and the pain and arthritis in his 
knees.  



The RO already had conceded the Veteran had degenerative 
arthritis in his knees in the prior January 1979 decision, so 
this was not disputed in the subsequent November 1985 rating 
decision - rather, only whether it was attributable to his 
military service, including by way of his already service-
connected pes planus.

In August 1983, Dr. M.H. certified past treatment for the Veteran 
for several years "for problems of the lower extremities, and in 
particular the feet in the beginning then the hips and knees."  
Dr. M.H. opined, "[i]t is my feeling that the pain he had in the 
beginning in the feet caused him to favor them in walking; and 
this in turn put a strain on his hips and knees which has caused 
him excessive strain and pain in these joints, as well as rapidly 
progressive arthritis in the knees and hip which had been a 
source of severe pain."

Essentially the same opinion was repeated in October 1985 by Dr. 
R.P.  Indeed, Dr. R.P. stated that he had been treating the 
Veteran since June 1985 "for problems of the lower extremities, 
starting with feet, then the hips and knees."  Dr. R.P. also 
opined, "[i]t is my feeling that the pain he had in the feet 
caused him to favor them in walking, and this in turn put a 
strain on his hips and knees which has caused him excessive 
strain and pain in these joints, as well as excessive strain and 
pain in these joints, as well as rapidly progressive arthritis in 
his knees and hip which has been a source of severe pain."

So these two statements, from two different doctors, were 
basically verbatim.  They have the same address listed for their 
practices, however, perhaps accounting for this replication.



Importantly, though, pes planus was not the only disability then 
currently affecting the Veteran's feet (although it was the only 
service-connected disability).  According to the report of his 
August 1984 VA evaluation, it was observed when his shoes were 
removed that he wore orthotics in his shoes to support his feet, 
and that physical examination of his left foot revealed a hallux 
valgus and rigidus, in addition to depression of the transverse 
arch.  There was pain on medial and lateral compression of the 
forefoot.  There was no evidence of a neuroma, and the long arch 
was noted to be satisfactory in all respects.  Examination of the 
right foot revealed no evidence of hallux rigidus or valgus.  The 
long arch was also normal, but there was depression of the 
transverse arch.  In the overall clinical impression, the VA 
examiner indicated the Veteran had bilateral problems of his 
feet, left and right; hallux rigidus, left foot, and hallux 
valgus, left foot; depressed transverse arch bilaterally.

But of equal or even greater significance, X-rays (AP and lateral 
(standing) projections) of the Veteran's feet the year prior, in 
August 1983, showed hallux valgus deformities, bilaterally.  And 
in the lateral view the angles of both the external and internal 
plantar arches approach normal.  There was, therefore, 
no definite evidence of pes planus.  An X-ray of the right foot 
just two months prior to that, in June 1983, showed slight 
spurring of the dorsal articular margins at the 1st 
tarsometatarsal articulation.  There was also minimal 
calicification in the insertion of the Achilles' tendon on the 
posterior margin of the calcaneous.  No other significant 
findings were noted.  Regarding the left foot, there was possibly 
(may be) mild loss of cartilage in the interphalangeal joints.  
The left foot was otherwise unremarkable.



Because of those objective findings, it was at best inconclusive 
as to whether the Veteran's foot pain was, in turn, ascribable to 
his service-connected disability, i.e., to his pes planus 
specifically, rather than wholly or partly to his hallux valgus 
and rigidus.  It therefore cannot be concluded the RO committed 
CUE in not associating this pain with his service-connected pes 
planus, and in turn not concluding it was the reason he had 
additional bilateral knee disability as a consequence - 
including especially arthritis, from overcompensating, such as by 
altering his gait, etc.  Also, the October 1983 and August 1984 
VA examination reports did not contain opinions regarding the 
etiology of the bilateral knee arthritis, especially insofar as 
its possible relation to the service-connected pes planus.  
The RO explicitly considered the pertinent medical evidence of 
record at the time of the November 1985 decision, including the 
private doctor's statements mentioned, yet still found against 
the Veteran's claim for secondary service connection for 
bilateral hip and knee disabilities.

The appellant is essentially objecting to that prior rating 
decision because the RO did not find the weight of the evidence 
demonstrated secondary service connection for either the 
bilateral hip or knee disorders was warranted.  But this 
assertion is simply a disagreement with the weighing of the 
evidence and the factual determinations the RO reached, and the 
law provides that a mere disagreement as to how the facts were 
weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. 
§ 20.1403(d).  A claim of CUE on the basis that previous 
adjudications had improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 
(1996).  Thus, as the appellant's contention that the evidence of 
record at the time of the rating decision in question 
demonstrated entitlement to secondary service connection for the 
bilateral hip and knee disorders is, in essence, 
a mere disagreement with the RO's evaluation of the facts before 
it, this contention does not give rise to a finding of CUE.

Concerning a potential error of law, the appellant has not 
identified any existing laws or regulations that were misapplied 
by the RO in that prior rating decision that would alternatively 
establish CUE.  Indeed, a failure to address a specific 
regulatory provision involves harmless error unless the outcome 
would have been manifestly different.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  

The Board must emphasize that the claim for service connection 
for a bilateral knee disorder was initially considered and denied 
in a January 1979 rating decision, which was not appealed and, 
therefore, became final and binding on the merits based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  So the 
Veteran's subsequent request for service connection for a 
bilateral knee disorder should have been construed as a petition 
to reopen this previously denied, unappealed claim, as opposed to 
directly and immediately on the underlying merits.  Indeed, the 
Board has jurisdictional responsibility to determine whether it 
is proper for the claim to be reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and 
VAOPGCPREC 05-92 (March 4, 1992).  See, too, Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).

If VA determines the evidence is new and material, it may then 
proceed to evaluate the merits of the claim on the basis of the 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  

Consequently, the RO may have erred in the November 1985 rating 
decision by not treating the Veteran's bilateral knee disorder 
issue as initially a petition to reopen this claim on the basis 
of new and material evidence - since it already had been 
considered and denied in January 1979.  But that said, this 
potential error of law actually favored him since this failure to 
preliminarily address the regulatory provisions for new and 
material evidence allowed him to avoid a procedural and 
evidentiary hurdle and have his claim for secondary service 
connection for a bilateral knee disorder immediately considered 
on its underlying merits, rather than first determining whether 
there was new and material evidence to reopen this claim.

In alleging CUE in a final and binding rating decision, the 
appellant bears the burden of articulating with some degree of 
specificity what the error was and how, but for that error, the 
claim would have been granted rather than denied.  Fugo, 6 Vet. 
App. at 43.  She has not done this in her pleadings and in those 
of her attorney.

So, in conclusion, the Board finds that the November 1985 
rating decision did not incorrectly apply the applicable 
statutory and regulatory provisions existing at the time of that 
decision, such that the outcome of the claim would have been 
manifestly different but for the error.  Hence, the criteria have 
not been met for reversing or revising that decision on the basis 
of CUE.




ORDER

The claim of CUE in the November 1985 rating decision is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


